Citation Nr: 1003481	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  07-00 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1967 to March 
1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which granted the Veteran's service connection 
claim for hearing loss, rated at 0 percent (noncompensable) 
and tinnitus, rated at 10 percent.  

In his December 2006 substantive appeal (VA Form 9), the 
Veteran requested a hearing before a Veterans Law Judge at 
the RO.  However, he later withdrew his request for a hearing 
in March 2007.  Accordingly, the VA is no longer under an 
obligation to provide the Veteran with a hearing before a 
Veterans Law Judge.  38 C.F.R. § 20.704(d) (2009).


FINDINGS OF FACT

1.  The Veteran has Level II hearing loss in the right ear 
prior to November 1, 2007, and Level III hearing loss in the 
right ear after November 1, 2007.

2.  The Veteran has Level II hearing loss in the left ear for 
the entire appeal period.

3. The Veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating for the entirety of the appeal 
period, the maximum rating authorized under Diagnostic Code 
6260, and is not shown to interfere with employment or to 
require frequent hospitalization.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 
(2009).

2.  There is no legal basis for the assignment of an initial 
schedular disability rating in excess of 10 percent for 
bilateral tinnitus, and referral to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating is not warranted.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.87, 
Diagnostic Code 6260 (2009); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals limited compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The duty to notify was accomplished by way 
of VCAA letters from the AOJ to the Veteran dated in May 2004 
and March 2005.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing him about the information and evidence not of 
record that was necessary to substantiate his initial service 
connection claims; (2) informing him about the information 
and evidence that the VA would seek to provide; and (3) 
informing him about the information and evidence that he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

In regards to notification of the assigning of a disability 
rating and effective date for his claims, in Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
38 U.S.C. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Instead, any further notice and assistance 
requirements with respect to the initial rating or effective 
date assigned following the grant of service connection are 
covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as 
part of the appeals process once a timely Notice of 
Disagreement (NOD) has been filed.  See also Hartman v. 
Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  This holding 
was further clarified by the decision issued by the Court in 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), in which the 
Court held, as to the notice requirements for downstream 
earlier effective date claims following the grant of service 
connection, "where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements."  The Veteran has never 
alleged how any notice error prevented him from meaningfully 
participating in the adjudication of his claims.  As such, 
the Veteran has not established prejudicial error in the 
content of his VCAA notice.  See also Shinseki v. Sanders / 
Simmons, 129 S. Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).

Furthermore, after the Veteran filed the April 2006 notice of 
disagreement (NOD) as to a higher initial rating for his 
service-connected hearing loss and tinnitus, the additional 
notice requirements described within 38 U.S.C. § 5104 and 
§ 7105 were met by the December 2006 statement of the case 
(SOC).  Specifically, this document provided the Veteran with 
a summary of the pertinent evidence as to his hearing loss 
and tinnitus claims, a citation to the pertinent laws and 
regulations governing a higher rating for his claims, and a 
summary of the reasons and bases for the AOJ's decision to 
deny a higher rating for those claims.  The Veteran has not 
shown any prejudice as to notice provided for the downstream 
higher initial rating elements of his claims, nor has he 
attempted to do so; therefore, there is no prejudicial error 
in the content of his VCAA notice. 

With regards to the timing of his VCAA notice, the Board 
observes that the AOJ issued all required VCAA notice prior 
to the July 2004 initial rating decision on appeal.  Mayfield 
v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield 
II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no 
timing error.  

With respect to the duty to assist, the AOJ has secured the 
Veteran's VA treatment records, VA medical treatment records, 
and three VA medical examinations.  The Veteran has submitted 
personal statements, VA medical treatment records, and Social 
Security Administration (SSA) records.  Neither the Veteran 
nor his representative has indicated that any additional 
evidence remains outstanding.  As there is no indication or 
allegation that additional relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Because the Veteran has perfected an appeal as to the 
assignment of an initial rating following the initial awards 
of service connection for hearing loss and tinnitus, the 
Board is required to evaluate all the evidence of record 
reflecting the period of time between the effective date of 
the initial grant of service connection (in this case October 
24, 2002) until the present.  This could result in "staged 
ratings" based upon the facts found during the period in 
question.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
That is to say, the Board must consider whether there have 
been times since the effective date of his award when his 
disabilities have been more severe than at others.  Id. at 
126.

Analysis- Higher Initial Disability Rating for Hearing Loss

The Veteran was service-connected for hearing loss with a 
rating of noncompensable (0 percent) under 38 C.F.R. § 4.85, 
Diagnostic Code 6100 in July 2004, with an effective date of 
October 24, 2002.  The Veteran currently seeks a compensable 
rating for the appeal period.

Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by a controlled speech 
discrimination test (Maryland CNC) and the average hearing 
threshold, as measured by puretone audiometric tests at the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The 
Rating Schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through Level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for 
Hearing Impairment), the percentage evaluation is determined 
by combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having worse hearing.  The percentage evaluation is 
located at the point where the row and column intersect.  
38 C.F.R. § 4.85(e).

In essence, defective hearing is rated on the basis of a 
mechanical application of the rating criteria.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).   

During the appeal period, the first VA medical examination is 
from June 2004.  At that time, the Veteran's puretone 
thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

25
35
75
70
LEFT

25
25
15
40

The average puretone threshold was 51.25 in the right ear and 
26.25 in the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and 84 
percent in the left ear.  In this case, applying the results 
from the June 2004 examination to Table VI yields a Roman 
numeral value of II for the right ear and II for the left 
ear.  Applying these values to Table VII, the Board finds 
that the Veteran's hearing loss was properly evaluated as 0 
percent disabling, no higher than the rating assigned for 
this time period.  38 C.F.R. § 4.7.

A second VA medical examination was conducted in April 2005.  
At that time, the Veteran's puretone thresholds, in decibels, 
were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

20
35
65
70
LEFT

20
25
15
35

The average puretone threshold was 47.5 in the right ear and 
23.75 in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and 90 
percent in the left ear.  Again, applying the results from 
the April 2005 examination to Table VI yields a Roman numeral 
value of II for the right ear and II for the left ear.  
Applying these values to Table VII, the Board finds that the 
Veteran's hearing loss continued to have been properly 
evaluated as 0 percent disabling for this time period.  
38 C.F.R. § 4.7.

A third VA medical examination was conducted in November 
2007.  At that time, the Veteran's puretone thresholds, in 
decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

20
30
65
70
LEFT

25
25
15
35

The average puretone threshold was 46.25 in the right ear and 
25 in the left ear.  Speech audiometry revealed speech 
recognition ability of 82 percent in the right ear and 88 
percent in the left ear.  Again, applying the results from 
the November 2007 examination to Table VI yields a Roman 
numeral value of III for the right ear and II for the left 
ear.  Applying these values to Table VII, the Board again 
finds that despite some worsening of his hearing loss, the 
Veteran's hearing loss continued has been properly evaluated 
as 0 percent disabling for this time period.  38 C.F.R. 
§ 4.7.

Therefore, the medical evidence for the appeal period shows 
that the rating awarded for his hearing loss properly 
resulted in a 0 percent disability rating under Diagnostic 
Code 6100.  38 C.F.R. § 4.85.  Despite the Veteran's credible 
complaints of worsening hearing loss during this period, 
defective hearing for VA purposes is based on a mechanical 
application of the rating criteria.  See Lendenmann, 3 Vet. 
App. at 349 (1992).  Consequently, the preponderance of the 
evidence is against a rating in excess of noncompensable for 
the Veteran's bilateral hearing loss.  38 C.F.R. § 4.3.  

In conclusion, the Veteran's bilateral hearing loss has been 
properly rated as noncompensable for the entire appeal 
period.  The Board adds that it does not find that the 
Veteran's service-connected hearing loss should be increased 
for any other separate period based on the facts found during 
the appeal period.  Fenderson, 12 Vet. App. at 125-26.

Analysis- Higher Initial Disability Rating for Tinnitus

Service connection was granted for tinnitus and a10 percent 
rating was assigned under 38 C.F.R. § 4.87, Diagnostic Code 
6260 in July 2004, with an effective date of October 24, 
2002.  The Veteran currently seeks a rating in excess of 10 
percent for the appeal period.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  The VA appealed this decision to the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson, 451 
F.3d 1344, 1349 (Fed. Cir. 2006), the Federal Circuit 
concluded that the Court erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260, which limits a Veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.

The Veteran's service-connected bilateral tinnitus has been 
assigned the maximum schedular rating available for tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the Veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Extra-Schedular Consideration

The Court recently clarified the steps necessary to determine 
whether referral for extraschedular consideration for the 
Veteran's hearing loss and tinnitus claims is warranted.  See 
Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  First, the 
AOJ or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the AOJ or Board must 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
Rating Schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.  Id. 

Despite the Veteran's representatives contentions that the 
Veteran should be provided with an extraschedular evaluation, 
in particular for tinnitus, the Board finds no reason to 
refer either of the Veteran's claims to the Compensation and 
Pension Service for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b).  There is no evidence 
of exceptional or unusual circumstances regarding the 
Veteran's hearing loss or tinnitus, such as frequent 
hospitalization to suggest that the Veteran is not adequately 
compensated by the regular Rating Schedule.  Indeed, to the 
contrary, the Veteran's evaluation and treatment has been 
entirely on an outpatient basis, not as an inpatient.  In 
addition, the Veteran has not presented any evidence to 
indicate that his hearing loss interferes with his 
employment.  The Board notes that the Veteran is current 
receiving SSA disability benefits for unemployment; however, 
the record indicates that this is due to his 
"schizophrenia,... depressive disorder, and... mood disorder."  
As such, no evidence has been presented to show that the 
Veteran's hearing loss or tinnitus interferes, or have 
interfered, with the Veteran's employment.  Generally, the 
degrees of disability specified in the Rating Schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1; VAOPGCPREC 6-96; see also, Bagwell v. Brown, 9 Vet. 
App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  As such, referral to the Compensation and Pension 
service for extra-schedular evaluation is not warranted at 
this time.


ORDER

An initial compensable rating for the bilateral hearing loss 
is denied.

An initial rating in excess of 10 percent for tinnitus is 
denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


